Miller, J.,
delivered the opinion of the Court.
This was an action of assumpsit hy the appellees against the appellant to recover city taxes levied on certain hank-stock and other personal property of the latter. The case was submitted to the Court below upon an agreed statement of facts, in which it was admitted that the property upon which the appellant insisted the corporate authorities of Hagerstown had no right to impose a tax, amounted, in hank-stock, to $7,910, and in personal securities, to $200; that the tax levied was sixty cents on the hundred dollars, and that if the Court should be of opinion the bank-stock was liable to taxation for municipal purposes, a judgment should he entered against the appellant for $47.46, and if of the same opinion as to the personal securities, a judgment for $1.20 for that also should be given, and, by the agreement, each party reserved the right of appeal to this Court. The Court decided that both were liable to taxation, and in accordance with the agreement, entered up judgment for $48.66, the amount of the two sums agreed upon. From this judgment an appeal has been taken. It is not denied that, as the *56amount recovered in this form of action does not exceed fifty dollars, the Court below had no jurisdiction to render this judgment. It, therefore, appears upon the face of this record that a judgment has been entered which the Court had by law no authority to render, and an error of this character going to the jurisdiction of the Court to enter up the particular judgment, is open in this Court on appeal or writ of error. Watkins vs. State, 14 Md., 412; Webster vs. Cockey, 9 Gill, 92. It is not a case to which the provisions of the Code, Art. 5, sec. 12 apply. The only action which this Court can take, is to reverse the judgment as unwarrantably pronounced by the Court below in the assumption of a jurisdiction which has been conferred upon justices of the peace, and enter here a judgment of non pros., which ought to have been the judgment of that Court.
But it has been proposed and insisted that the record can be amended by agreement, so as to make the amount of the judgment over $50, and that the agreement of facts may also be in this way amended so as to support such a judgment. There is no doubt a record may be amended by agreement in this Court, in any particular which could be reached and accomplished by a writ of diminution; but an entirely new case and new judgment cannot, by agreement, be made up here for the purpose of giving this Court jurisdiction to review the questions of law decided by the Court below. It is conceded the judgment and agreement of facts on which it was rendered, are correctly stated in the record before us; and that a writ of diminution, which would command the clerk to send up a full, true and perfect record of the proceedings of the inferior Court-in this case would result in sending back to us the same record. Under this writ, a new case could not be made in the Court below, and the clerk would not obey its command if he sent up such new case, for he must look to what has been done in the case, and not to what may be done by the parties or the Court after the writ is issued. If an amendment of this character could be allowed, parties might *57as well be permitted to make up judgments for themselves without the intervention of the inferior Courts, and obtain the judgment of this Court upon any moot questions of law they may wish to present. We cannot allow this to be done.
(Decided 21st January, 1870.)

Judgment reversed and judgment of non pros.